Citation Nr: 9923999	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to January 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the RO.  

The veteran testified at a personal hearing at the RO in July 
1998.  



FINDING OF FACT

The veteran's claim that she currently suffers from PTSD due 
to service is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD. 38 U.S.C.A. §§ 1110, 5107(a), 
7104 (West 1991 & Supp. 1999)  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In this case, the claims folder contains the June to August 
1998 VA hospital summary showing a diagnosis of PTSD based on 
the veteran's claimed stressor of sexual harassment and 
trauma during active service.

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's claimed in-service stressor 
events which are presumed credible, and medical evidence 
linking the PTSD to events in service.  The veteran's claim 
therefore meets the requirements set forth by the Court in 
Caluza.  Accordingly, the Board finds the veteran has 
submitted a well-grounded claim of service connection for 
PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed and 
is subject to further action as discussed hereinbelow.  



REMAND

The veteran claims that she suffers from PTSD due to sexual 
harassment and intimidation by lesbians during service.  She 
testified that lesbian servicemembers threatened to kill her 
if they were thrown out of service due to a letter the 
veteran wrote about activity in the unit.  In addition, the 
veteran indicates that she may have been sexually assaulted 
during an episode of heavy drinking.  A review of the record 
shows no evidence that the RO has tried to verify this 
incident.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to her 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Since VA has a duty to assist the veteran, the RO should take 
appropriate steps to contact the veteran and obtain a 
comprehensive list of her claimed in-service stressor events.  
With regard to her non-combat stressors, the RO should 
provide the veteran an opportunity to corroborate her 
allegations with credible supporting evidence such as 
lay/comrade statements and/or service department 
verification.  All current treatment records, both private 
and VA should be obtained.  Finally, the veteran should be 
scheduled for another VA examination to confirm whether she 
currently suffers from disability attributable to PTSD due to 
a verified stressor event in service.  

A March to April 1997 VA hospital summary shows that the 
veteran is in receipt of Social Security benefits, apparently 
due to neck and back injuries suffered on the job.  Copies of 
the Social Security Administration decision and the medical 
records on which that determination was based have not been 
obtained.  The Court in Masors v. Derwinski, 2 Vet. App. 181 
(1992) has held that the duty to assist a veteran under 38 
U.S.C.A. § 5107(a)(West 1991) includes an obligation to obtain 
the records of a Social Security Administration adjudication 
awarding disability benefits.  The Court in Lind v. Principi, 
3 Vet. App. 493, 494 (1992) has held that when the VA is put 
on notice, through the veteran's application, of the existence 
of SSA records, the VA must seek to obtain those records 
before proceeding with the appeal.  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.  The Board notes 
that the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.  

In addition, the Board notes that in cases where a veteran 
alleges that he has PTSD due to a non-combat personal assault 
that he sustained during service, the Court has recently 
issued directives to be followed in the recent case of Patton 
v. West, 12 Vet. App. 272 (1999).  Specifically, the Court 
specified that consideration of the special evidentiary 
procedures for PTSD claims based on personal assault that 
were established in February 1996 in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Paragraph 5.14(c) (Feb. 20, 1996), 
must be made.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
PTSD since September 1998.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.  

3.  The RO should also take appropriate 
steps to contact the veteran to request a 
comprehensive information concerning the 
in-service stressor events she feels have 
resulted in her current diagnosis of 
PTSD.  The veteran should also be advised 
that she may specifically submit 
lay/comrade statements which support her 
report of the alleged stressors.  

4.  The RO should take all appropriate 
steps to verify each stressor alleged by 
the veteran and should comply with the 
special evidentiary procedures for PTSD 
claims based on personal assault 
contained in the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Paragraph 5.14(c) 
(Feb. 20, 1996).  

5.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to ascertain whether she currently 
suffers from disability manifested by 
PTSD and, if so, whether any diagnosis of 
PTSD is supported by a verified stressor 
event(s).  All indicated testing should 
be done in this regard.  

6.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claims should 
be reviewed by the RO.  The RO should 
readjudicate the issue of service 
connection for PTSD under both the old 
and new versions of 38 C.F.R. § 3.304(f), 
in light of the Cohen case and in 
accordance with the recent case of Patton 
v. West, 12 Vet. App. 272 (1999) and the 
special evidentiary procedures for PTSD 
claims based on personal assault 
contained in the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Paragraph 5.14(c) 
(Feb. 20, 1996).  If any action taken 
remains adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the case 
and should be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until she is 
further informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

